Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: ‘45a’ in Fig. 5 in not mentioned in the description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 5 is objected to because of the following informalities:
“first plural through holes each of serving as part of the first communication passage and passing through the first support wall in the 
Claim 10 is objected to because of the following informalities:
“the communication flow passage” should read “the first communication flow passage”.
Claim 13 is objected to because of the following informalities:
“first plural through holes each of serving as part of the first communication passage and passing through the first support wall in the axial direction are” should read “first plural through holes, each serving as part of the first communication passage and passing through the first support wall in the axial direction, are”.
      	Claim 18 is objected to because of the following informalities:
“the communication flow passage” should read “the first communication flow passage”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “an inner diameter side” in unclear what part of the electric motor this limitation is drawn to. For the purposes of examination, it has been interpreted as “an inner diameter side of the stator”.
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “an inner diameter side” in unclear what part of the electric motor this limitation is drawn to. For the purposes of examination, it has been interpreted as “an inner diameter side of the stator”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 6, 9-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata et al. (JP 2004159402 A, hereinafter referred to as Hirata. All citations made in reference to attached machine translation.) in view of Yoshikawa (JP 2014108009 A. All citations made in reference to attached machine translation.).
	Regarding Claim 1, Hirata teaches an electric motor (1) comprising:
	a rotation shaft (10) formed in a hollow shape (Line 105 teaches “Inside the rotor shaft 10, there is provided a conduit 19 (corresponding to a refrigerant passage)”; Fig. 5 exhibits shaft 10 containing conduit 19);

    PNG
    media_image1.png
    58
    772
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    590
    511
    media_image2.png
    Greyscale

	a rotor (6/12) attached to the rotation shaft (10) (Line 90-91 teach “rotor core 12 and rotor shaft 10 are integrally formed”);

    PNG
    media_image3.png
    54
    785
    media_image3.png
    Greyscale

	a stator (7) provided on an outer periphery side of the rotor (6/12) (Line 80 teaches “rotor 6 is arranged on the inner peripheral portion of the stator 7”); and
	a case (2) having the rotor (6/12) and the stator (7) housed therein (Line 176 teaches “the casing 2”; Fig. 5 exhibits rotor 6 and stator 7 within casing 2),

    PNG
    media_image4.png
    80
    769
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    590
    511
    media_image5.png
    Greyscale

	the electric motor (1) capable of cooling itself by a cooling-fluid flowing in a cooling-fluid flow passage (Lines 154-155 teach “impeller 28 is provided on the rotor shaft 10 so that the refrigerant is circulated in the conduit 19 by the driving force of the electric motor 1”), wherein

    PNG
    media_image6.png
    105
    767
    media_image6.png
    Greyscale


	an inner flow passage (19) formed inside the rotation shaft (10) (Line 105 teaches “Inside the rotor shaft 10, there is provided a conduit 19 (corresponding to a refrigerant passage)”);

    PNG
    media_image1.png
    58
    772
    media_image1.png
    Greyscale
	an outer flow passage (31) formed between an inner periphery of the case (2) (Lines 176-177 teach “the casing 2 and the stator 7 are cooled by the refrigerant flowing through the return path 31”; Fig. 5 exhibits flow path 31 between casing 2 and stator 7); and

    PNG
    media_image7.png
    80
    758
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    590
    511
    media_image8.png
    Greyscale

2) in which the rotor (6/12) is housed, the first communication flow passage providing communication between the inner flow passage (19) and the outer flow passage (31) (Fig. 5 exhibits conduit 19 in communication with return path 31).

    PNG
    media_image9.png
    590
    580
    media_image9.png
    Greyscale

	Hirata fails to teach an outer flow passage formed between an outer periphery of the stator and an inner periphery of the case.
	However, Yoshikawa teaches an outer flow passage (21) formed between an outer periphery of the stator (13) and an inner periphery of the case (11) (¶ [0030] lines 317-320 teach “the housing 11 has a plurality of protrusions 28 that project into the 21…fins 22 of the stator core 13 and the protrusions 28 are located alternately.”. Fig. 3 exhibits the flow passage 21 between stator core 13 and housing 11.).

    PNG
    media_image10.png
    157
    704
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    725
    732
    media_image11.png
    Greyscale


	Doing so would result in turbulent flow of the refrigerant directly against the stator periphery increasing cooling efficiency (¶ [0035])

    PNG
    media_image12.png
    145
    720
    media_image12.png
    Greyscale


	Regarding Claim 2, Hirata in view of Yoshikawa teaches the electric motor according to claim 1 (see claim 1 above), wherein
	the rotation shaft (10) passes through a first support wall placed on a first end side of the rotor (6/12), and is axially supported by the first support wall (3) (Fig. 5 exhibits shaft 10 protruding through partition plate 3.).

    PNG
    media_image13.png
    590
    511
    media_image13.png
    Greyscale


	Regarding Claim 3, Hirata in view of Yoshikawa teaches the electric motor according to claim 2 (see claim 2 above), wherein
	the first communication flow passage is formed in the first support wall (3) and a first cap placed on the first end side and attached to the first support wall (3) (Fig. 5 exhibits structure corresponding to the first communication flow passage between the partition plate 3 and the structure corresponding to the first cap).

    PNG
    media_image14.png
    590
    511
    media_image14.png
    Greyscale


	Regarding Claim 4, Hirata in view of Yoshikawa teaches the electric motor according to claim 3 (see claim 3 above), wherein a first seal member (Yoshikawa 27) is arranged between the stator (Yoshikawa 13) and the first support wall (¶ [0025] lines 272-276 teach “sealing resin 27 is applied to the portions of the end surface of the stator core 13”; Fig. 3 exhibits sealing member 27 on axial end surfaces of the stator core 13, corresponding to “between the stator and the first support wall”.). 

    PNG
    media_image15.png
    286
    718
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    725
    732
    media_image16.png
    Greyscale


	Regarding Claim 5, Hirata in view of Yoshikawa teaches the electric motor according to claim 3 (see claim 3 above), wherein 
the first plural through holes each of serving as part of the first communication passage and passing through the first support wall (3) in the axial direction are formed in the first support wall (3) so as to be arranged in the circumferential direction of the first support wall (3) (Annotated Fig. 5 exhibits through holes disposed on opposite circumferential sides of the motor.).

    PNG
    media_image17.png
    590
    513
    media_image17.png
    Greyscale


	Regarding Claim 6, the electric motor according to claim 1 (see claim 1 above), wherein 
the rotation shaft (10) passes through a second support wall placed on a second end side of the rotor (6/12), and is axially supported by the second support wall (Fig. 5 exhibits rotation shaft 10 passing through feature corresponding to the “second support wall”.), and 

    PNG
    media_image18.png
    590
    513
    media_image18.png
    Greyscale

27) is provided between the stator (Yoshikawa 13) and the second support wall (Yoshikawa Fig. 3 exhibits sealing members 27 on both axial ends of the stator 13, corresponding to “between the stator and the second support wall”.).

    PNG
    media_image16.png
    725
    732
    media_image16.png
    Greyscale


	Regarding Claim 9, Hirata in view of Yoshikawa teaches the electric motor according to claim 1 (see claim 1 above), wherein
19) is open at both axial ends of the rotation shaft (10) (Lines 187-188 teach “an inlet and an outlet at both axial end portions of the rotor shaft”; Fig. 5 exhibits openings 22 and 23 in the rotor shaft 10).

    PNG
    media_image19.png
    79
    809
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    590
    511
    media_image20.png
    Greyscale


	Regarding Claim 10, Hirata in view of Yoshikawa teaches the electric motor according to claim 1 (see claim 1 above), wherein
19), the communication flow passage, and the outer flow passage (31) in order of description (Lines 173-175 teach “return path 31 is for returning the refrigerant from the opening 26 of the pressure feeding chamber 5 to the inflow port 22”; Annotated Fig. 5 exhibits the flow path from inflow port 22, to pressure feeding chamber 5 which corresponds to first communication flow passage, and to the return path 31).

    PNG
    media_image21.png
    86
    783
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    590
    511
    media_image22.png
    Greyscale


	a recessed portion recessed toward an inner diameter side is formed on the outer periphery of the stator (Yoshikawa 13) (Fig. 3 exhibits recesses between stator fins 22.).

    PNG
    media_image23.png
    725
    732
    media_image23.png
    Greyscale


	Regarding Claim 12, Hirata in view of Yoshikawa teaches the electric motor according to claim 11 (see claim 11 above), wherein
28) loosely fitted into the recessed portion of the stator (Yoshikawa 13) is formed on the inner periphery of the case (Yoshikawa 11) (¶ [0030] lines 317-320 teach “the housing 11 has a plurality of protrusions 28 that project into the refrigerant passage 21…the fins 22 of the stator core 13 and the protrusions are located alternately”; Fig. 3 exhibits casing protrusions 28 fitted into recesses between stator fins 22.).

    PNG
    media_image10.png
    157
    704
    media_image10.png
    Greyscale


    PNG
    media_image24.png
    703
    732
    media_image24.png
    Greyscale


	Regarding Claim 13, Hirata in view of Yoshikawa teaches the electric motor according to claim 4 (see claim 4 above), wherein
first plural through holes each of serving as part of the first communication passage and passing through the first support wall (3) in the axial direction are formed in the first support wall (3) so as to be arranged in the circumferential direction of the first support wall (3) (Annotated Fig. 5 exhibits through holes disposed on opposite circumferential sides of the motor.).

    PNG
    media_image17.png
    590
    513
    media_image17.png
    Greyscale


the rotation shaft (10) passes through a second support wall placed on a second end side of the rotor (6/12), and is axially supported by the second support wall (Fig. 5 exhibits rotation shaft 10 passing through feature corresponding to the “second support wall”.), and 

    PNG
    media_image18.png
    590
    513
    media_image18.png
    Greyscale

27) is provided between the stator (Yoshikawa 13) and the second support wall (Yoshikawa Fig. 3 exhibits sealing members 27 on both axial ends of the stator 13, corresponding to “between the stator and the second support wall”.).

    PNG
    media_image16.png
    725
    732
    media_image16.png
    Greyscale


	Regarding Claim 17, Hirata in view of Yoshikawa teaches the electric motor according to claim 13 (see claim 13 above), wherein
19) is open at both axial ends of the rotation shaft (10) (Lines 187-188 teach “an inlet and an outlet at both axial end portions of the rotor shaft”; Fig. 5 exhibits openings 22 and 23 in the rotor shaft 10).

    PNG
    media_image19.png
    79
    809
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    590
    511
    media_image20.png
    Greyscale

	

the cooling-fluid flows through the inner flow passage (19), the communication flow passage, and the outer flow passage (31) in order of description (Lines 173-175 teach “return path 31 is for returning the refrigerant from the opening 26 of the pressure feeding chamber 5 to the inflow port 22”; Annotated Fig. 5 exhibits the flow path from inflow port 22, to pressure feeding chamber 5 which corresponds to first communication flow passage, and to the return path 31).

    PNG
    media_image21.png
    86
    783
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    590
    511
    media_image22.png
    Greyscale


	Regarding Claim 19, Hirata in view of Yoshikawa teaches the electric motor according to claim 13 (see claim 13 above), wherein
	a recessed portion recessed toward an inner diameter side is formed on the outer periphery of the stator (Yoshikawa 13) (Fig. 3 exhibits recesses between stator fins 22.).

    PNG
    media_image23.png
    725
    732
    media_image23.png
    Greyscale



	a projected portion (Yoshikawa 28) loosely fitted into the recessed portion of the stator (Yoshikawa 13) is formed on the inner periphery of the case (Yoshikawa 11) (¶ [0030] lines 317-320 teach “the housing 11 has a plurality of protrusions 28 that project into the refrigerant passage 21…the fins 22 of the stator core 13 and the protrusions are located alternately”; Fig. 3 exhibits casing protrusions 28 fitted into recesses between stator fins 22.).

    PNG
    media_image10.png
    157
    704
    media_image10.png
    Greyscale


    PNG
    media_image24.png
    703
    732
    media_image24.png
    Greyscale


Claims 7, 8, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata in view of Yoshikawa as applied to claims 1-6, 9-14, and 17-20 above, and further in view of Heilfort et al. (DE 102014117382 A1, hereinafter referred to as Heilfort. All citations made in reference to attached machine translation.).
	Regarding Claim 7, Hirata in view of Yoshikawa teaches the electric motor according to claim 6 (see claim 6 above), wherein
	a second communication flow passage is provided on the second end side of the rotor (6/12) and formed in the second support wall and a second cap attached to the second support wall, the second communication flow passage communicating with the outer flow passage (31) (Annotated Fig. 5 exhibits second communication flow passage on second end side of the rotor and in communication with return path 31.).

    PNG
    media_image25.png
    629
    532
    media_image25.png
    Greyscale


	However, Heilfort teaches being open toward an exterior of the electric motor (Heilfort Line 230-233 teach “are of the cooling circuit 6 in the rotor 2 is preferably followed by an area outside the electric machine…via a heat exchanger and then returned to the inlet 11 in the stator 1”; Fig. 2 exhibits inlet 11 which communicates to a heat exchanger outside the motor.).

    PNG
    media_image26.png
    116
    764
    media_image26.png
    Greyscale


    PNG
    media_image27.png
    518
    710
    media_image27.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor taught by Hirata in view 

    PNG
    media_image28.png
    58
    803
    media_image28.png
    Greyscale

	Doing so would result in more effective cooling as well as recycling of the cooling medium (Heilfort Lines 98-100).

    PNG
    media_image29.png
    148
    774
    media_image29.png
    Greyscale


	Regarding Claim 8, Hirata in view of Yoshikawa and Heilfort teaches the electric motor according to claim 7 (see claim 7 above), wherein
	second plural through holes are formed in the second support wall so as to pass through the second support wall in the axial direction and communicates with the outer flow passage (31) (Annotated Fig. 5 exhibits through holes disposed on opposite circumferential sides of the motor and in communication with return path 31.).

    PNG
    media_image30.png
    629
    532
    media_image30.png
    Greyscale


	Regarding Claim 15, Hirata in view of Yoshikawa and Heilfort teaches the electric motor according to claim 14 (see claim 14 above), wherein
	a second communication flow passage is provided on the second end side of the rotor and formed in the second support wall and a second cap attached to the second support wall, the second communication flow passage communicating with the outer flow passage (31) (Annotated Fig. 5 exhibits area corresponding to a “second 31) 

    PNG
    media_image31.png
    629
    543
    media_image31.png
    Greyscale

and being open toward an exterior of the electric motor (Heilfort Line 230-233 teaches “area of the cooling circuit 6…is preferably followed by an area outside the electric machine…then returned to the inlet 11”; Fig. 2 exhibits inlet 11 which opens to an exterior of the motor.).

    PNG
    media_image26.png
    116
    764
    media_image26.png
    Greyscale


    PNG
    media_image27.png
    518
    710
    media_image27.png
    Greyscale


	Regarding Claim 16, Hirata in view of Yoshikawa and Heilfort teaches the electric motor according to claim 15 (see claim 15 above), wherein
second plural through holes are formed in the second support wall so as to pass through the second support wall in the axial direction and communicates with the outer flow passage (31) (Annotated Fig. 5 exhibits through holes disposed on opposite circumferential sides of the motor and in communication with return path 31.).

    PNG
    media_image30.png
    629
    532
    media_image30.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2015120914 A1 teaches a hollow rotor shaft and a stator outer periphery with recesses for cooling medium flow.
CN 104753296 A teaches a hollow rotor shaft, axially running flow passages, and a communication flow passage on the axial end of the stator and rotor.
DE 102013226851 A1 teaches a hollow rotor shaft, axially running flow passages, and communication flow passages on the axial ends of the stator and rotor.
KR 2014073005 A teaches a hollow rotor shaft, axially running flow passages, and communication flow passages on the axial ends.
DE 102011078791 A1 teaches a hollow rotor shaft, axially running flow passages, and a communication flow passage on the axial end of the stator and rotor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S SCHALLER whose telephone number is (571)272-3890. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STEPHEN SCHALLER/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834